SUPPLEMENTAL OPINION ON PETITION EOR REHEARING.
Adams, Ch. J.
2. pasties to actions: party in interest: ownership of note sued on. The defendants in their answer denied that the plaintiff was the owner of the notes in question. Id a petition for a rehearing, it is insisted that x 0 the evidence shows that at least one of the notes was owned by Grass & Storey, the plaintiff’s attorneys. The fact appears to be that the notes were taken in the name of Grass & Story, and it was agreed that they should have the amount of the smaller for fees, and both notes, we infer, were retained in their possession. But the notes were given in settlement of a claim due the plaintiff, and were her property. They were made payable to Grass & Storey at the request of the maker. They were soon afterwards properly indorsed by the payees, not for the purpose of transferring any property in the notes, but because they belonged already to the plaintiff, and it was her right to have them indorsed for that reason. If they remained in Grass & Storey’s possession, they were simply held by them as her attorneys. While it is true they were to have the amount of the smaller note, it does not appear to have been understood that they were to have the note itself as their property. That was indorsed, as well as the larger one, and both were treated in the same way. It may be that Grass & Storey had the right to hold the smaller note until they should be paid their fees. But we see nothing more. The plaintiff, then, we think, is the real party in interest, so far as both notes are concerned, and we see no evidence tending to show otherwise. We did not notice the question in our opinion, because it is a mere question of fact, and the evidence seemed so clear as to afford no ground for controversy.
The petition for a rehearing must be Overruled.